 

Form of Payment Deferral and Acceptance Agreement

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Cardax, Inc. (the “Company”) and the undersigned (the
“Payee”) hereby agree to satisfy certain payment obligations as provided in this
Payment Deferral and Acceptance Agreement (this “Agreement”) with full force and
effect as of the Effective Date noted below (the “Effective Date”).

 

1. Payment in Stock or Grant of Options.

 

1.1. Notwithstanding the obligations of the Company to pay compensation or
service fees to the Payee, the Company shall have the right and option to pay
and discharge its obligations for the compensation or service fees that accrue
during any fiscal quarter commencing after June 30, 2015 that has not been paid
by cash as provided in this Section 1 if, in the determination of the Board, the
Company does not have sufficient cash resources to pay such amounts in cash when
due.

 

1.2. The amount that as of the end of any fiscal quarter is due and payable and
has not been paid in cash shall be paid by the Company issuing common stock, par
value $0.001 per share (“Common Stock”) at the Quarterly Value or granting
incentive stock options to purchase Common Stock or, in the discretion of the
Payee or if the Payee is not qualified to be granted incentive stock options,
nonqualified stock options to purchase Common Stock so that the number of shares
or options, valued at the Quarterly Value, is equal to the unpaid cash amount as
of such fiscal quarter.

 

1.3. The initial exercise price for such options granted in accordance with
Section 1.2 will be the closing price of the Common Stock as of the end of the
applicable quarter, which shall be the date that any such options are granted;
provided, that if such closing price is 90% or less of the closing price of the
immediately prior trading date, then the initial exercise price shall be the
greater of (x) the closing price as of the end of such quarter or (y) the 5 day
volume weighted average closing price (“VWAP”) for the 5 trading days ending on
the last trading day of such quarter.

 

1.4. For the purposes of this Agreement, the term “Quarterly Value” shall mean
the value as of the end of the applicable quarter using the 20 day VWAP as of
the end of such quarter. The value of stock options will be determined by the
Company using a Black Scholes model for such 20 day VWAP with such other factors
as are appropriate to accurately calculate the value of the stock options as of
the end of quarter.

 

2. Payment of 2015 Arrears.

 

2.1. The amount of the accrued and unpaid obligations (“Deferred Obligations”)
to the Payee that has accrued for the period from January 1, 2015 to June 30,
2015 is equal to amount set forth below.

 

2.1.1. “First Quarter Amount” being the amount that has accrued from January 1,
2015 to March 31, 2015, inclusive: $______________.

 

2.1.2. “Second Quarter Amount” being the amount that has accrued from April 1,
2015 to June 30, 2015, inclusive: $______________.

 



 

 

 

2.2. Each of the First Quarter Amount and the Second Quarter Amount shall be
discharged in full by the Company granting the Employee an incentive stock
option (or if the Payee is not qualified to be granted an incentive stock
option, a non-qualified option) to purchase the number of shares of Common Stock
with an initial exercise price equal to the following:

 

2.2.1. with respect to the First Quarter Amount: $0.32 per share; and

 

2.2.2. with respect to the Second Quarter Amount: $0.20 per share.

 

3. Other terms of the Stock Options. Stock options that are granted under
Section 1 or Section 2 of this Agreement shall be fully vested, have the same
anti-dilution protection as provided in the Company’s Class A Warrants and have
a 5 year term from the date that such option is granted to the Payee; provided
that if the Payee is an employee and the employment is separated, then such
Payee will be required to exercise all incentive stock options within 90 days of
such separation if, and to the extent that, such accelerated exercise period is
required to maintain incentive stock option treatment of such options.

 

4. Release. Payee hereby irrevocably waives all payment defaults that are the
subject of this Agreement, and any rights related thereto.

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Supplement as of the date first written above.

 

  COMPANY:       Cardax, Inc., a Delaware corporation         By:     Name:
David G. Watumull   Title: Chief Executive Officer               PAYEE:        
Name:           EFFECTIVE DATE:         June 30, 2015

 

 

 

 

The parties agree that the following options are being issued on June 30, 2015
with respect to the First Quarter Amount and the Second Quarter Amount:

 

Period   Shares of Common Stock   Initial Exercise Price           First Quarter
Amount       $0.32 per share Second Quarter Amount       $0.20 per share

 

 

 

 

